Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  149546(73)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  MAGDICH & ASSOCIATES, PC,                                                                                           Justices
           Plaintiff-Appellee,
  v                                                                 SC: 149546
                                                                    COA: 314518
                                                                    Oakland CC: 2012-125729-CK
  NOVI DEVELOPMENT ASSOCIATES, LLC,
           Defendant-Appellant.

  ______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 9,
  2015 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2016
         a0125
                                                                               Clerk